PER CURIAM.
Appellant appeals from the order denying his motion to vacate the judgment and sentence received for the offense of robbery.
We have previously considered and ruled upon the same issue raised in appellant’s motion to vacate in our review of the direct appeal of this cause. Gore v. State, 237 So.2d 243 (Fla.App. 1st, 1970). As stated by this Court in Carter v. State, 242 So.2d 737, at 738 (Fla.App. 1st, 1970):
“Questions which have been considered and disposed of on a direct appeal of a judgment of conviction and sentence will not be considered as grounds for post-conviction relief sought pursuant to Rule 1.850, Rules of Criminal Procedure,
Accordingly, the order appealed herein is affirmed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.